Title: To George Washington from Humphrey Knight, 16 June 1758
From: Knight, Humphrey
To: Washington, George

 

Sir
Mount Vernon ⟨1⟩6 June 1758

I Receivd yours by Mr Posey and Emeadiatley wrote up to you to aquint you of all affairs but fear full the Letter miscarride, I instantly proceeded in Geting Posseys work Vallued and after it was Vallued to Settle with him. he told me, at first he would pay the hole acct, but afterwards would pay but £25:0:0 which you will see in his Credit, I have sent his Acct and Credit in the Letter which I hope will Safeley Get to you I Expect to Discharge moxleys acct which is in the hands of Mr Piper at Court, I Expect all the rents in next week without fail, I shall act according to your orders in paying piper, John Berry Refuses to pay what adams Vallued his work to[.] the other people is willing to pay and I beleive ready but not without an Order from you or Mr John Augt. washington Sir I hope you will not be Douptfull of my Diligence in your buseness Ill Loose my life before any thing sha⟨mutilated⟩ Go amiss if I can help it, our people has bin very Sickly which has hurt us and a Great Deal of hinderence in building which I hope your Hr will Consider the frames is all Sawd but the Leaths which will soon be dun the house will be raisd next week, Mr Grymes has had 6 hhds of Sweet Sented Tobco from muddy hole which is all of that sort and 3 hhd which Come from the mountain Quartrs which was to light & I Carried Tobco from mudy hole and reprizd & maid em heavier In all mr Grymes has had 9 Plese to Excuse our making So little Tobco I hope we Shall make a good Crop this year I have planted Seventy thousand and Shall finish next Season our Corn is very likely and in good Order the water fails at the mill Very mutch I sent in the other letter how mutch Corn She has got Sence Christmas and wheat.
All our stock is well and a fine parcell of Lambs the roan mairs Colt groes very fast, I Delivd to the Sloop belonging to Norfolk 168–1/2 bushels of wheat which was all we could Get ready and I Delivd the Receipt to Colo. Carlile their is few people in our County will plant their Crops Our wheat is midlin⟨g⟩ Likeley our oats is very good we Sewd of oats 90 bushels I have Drawd Poseys acct of the book right and Set Down all his Credit I shall be Diligent in geting your Debts in and all other things I hope, and shall with Safety Keep the money for You or

your order and Should be glad to see Your Honr Down at your Estate in fairfax County I am Sir your Most Hble Servant to Comd

Humphrey Knight

